DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Claims 5-9, 17, and 21-22 remain cancelled. Claims 1-2, 4, 10-14, 16, and 18-20 are currently amended. Claims 3 and 15 are as previously presented. Claims 1-4, 10-16, and 18-20 are currently pending in the application and have been considered below.

Response to Amendment
Rejection Under 35 USC 112(a)
	Claim 1 has been amended to remove the identified new matter relating to a user engaging or disengaging a web application, determining if a patient has concluded a response, displaying a user’s verbal response as text, storing a summary of all a user’s responses in a user file, ranking individual risk factors, and physician review of recommendations, such that the corresponding 35 USC 112(a) rejections are withdrawn. 
However, claim 1 still recites the rejected subject matter relating to generating a personalized phenotype classification result, such that the corresponding 35 USC 112(a) rejections are upheld, as explained below. 
Rejection Under 35 USC 112(b)
	Claim 1 has been amended to the remove the indefinite elements identified in the previous office action (e.g. the computerized method “elicit[ing] up to three senses from the user”) such that the corresponding 35 USC 112(b) rejections are withdrawn.
Claim Objections
Claims 1-4, 10-16, and 18-20 are objected to because of the following informalities: 
Claim 1 recites “wherein if no response is received within an allotted time, perform further prompting including….” Examiner suggests amending this limitation to be more in line with the grammar of the other method steps, e.g. “wherein if no response is received within an allotted time, performing further prompting…” or “wherein if no response is received within an allotted time, the method performs further prompting…” or the like. Claims 2-4, 10-16, and 18-20 are also objected to on this basis because they inherit the objectionable language due to their dependence on claim 1.  
Claim 1 recites two instances of “dialogue” while claims 2 and 4 each recite instance of “dialog”; the spelling of this element should be standardized. 
Claim 20 recites “wherein the recommend at least one genetic test” which should be “wherein the recommended at least one genetic test” for grammatical clarity. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 10-16, and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “applying the comprehensive health history file to the decision support tool to match the responses of the user to published clinical guidelines to generate a personalized phenotype classification result.” Applicant’s original specification does not provide sufficient written support for this limitation to convince one of ordinary skill in the art that Applicant had possession of this feature at the time of filing. Applicant asserts in the Remarks filed 2/23/2021 that support for this limitation can be found in paras. [0011]-[0012], [0017], and [0054], but the cited paragraphs merely disclose high-level functions a system that collects patient data and makes recommendations for further clinical actions such as genetic tests. Though paras. [0017] and [0018] purport to disclose a method to “develop a personalized phenotype classification,” neither paragraph includes disclosure of actually generating said personalized phenotype classification and instead focus on methods for collecting patient information. Though paras. [0011] and [0012] disclose high-level functions of the invention including “matching collected data to published clinical guidelines and a decision-support tool algorithm to determine automatically which further clinical actions, e.g. actionable genetic tests, are indicated,” neither paragraph disclose the specific generation of a personalized phenotype classification, instead focusing on providing recommendations based on collected user information. Paras. [0054]-[0056] similarly disclose high-level functions of the invention, this time directed to use of a machine learning method that provides recommendations and clinical support. Though paras. [0055] and [0056] contemplate the identification of areas for “more in-depth phenotyping strategies” and “further patient phenotyping,” none of paras. [0054]-personalized phenotype classification for a user via matching of clinical guidelines to user responses. Because the feature of this limitation was not sufficiently described in the original disclosure as filed, it is rejected under 35 U.S.C. 112(a). Claims 2-4, 10-16, and 18-20 are also rejected on this basis because they inherit the unsupported limitations due to their dependence on claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 10-16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the patient’s mental state” in 16. There is insufficient antecedent basis for this limitation in the claim because there is no prior introduction of a patient’s mental state. For purposes of examination, Examiner interprets “the patient’s mental state” as “a mental state of the patient.” Claims 2-4, 10-16, and 18-20 are also rejected on this basis because they inherit the indefinite language due to their dependence on claim 1, without remedying it.  

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art references of record fail to render obvious the combination of each and every limitation of the present invention. Many individual aspects of the present invention are taught in the prior art:
- Scheuner (US 20060173717 A1) discloses using detailed health data obtained for a user to determine personalized recommendations based on familial risk of disease, but does not disclose the detailed health data being collected via interaction with a virtual agent as in the instant claims. 

- Davies (US 20030046114 A1) teaches analysis of a patient’s phenotype and other clinical attributes to suggest relevant genetic or diagnostic tests; it also allows for a medical professional to review such automatically generated results to recommend genetic screenings or tests to a user. 
- Brown (US 20140337048 A1) teaches a virtual healthcare assistant used for collecting healthcare information from a user, the virtual assistant including speech-to-text and natural language processing capabilities for interacting with the user, but does not explicitly disclose providing at least two types of requests as recited in the independent claim, performing further prompting of the user if no response is received within an allotted time, determining a user’s emotional state, and altering the virtual assistant’s behavior based on the user’s emotional state. 
- Algoo (US 20120165618 A1) and Hayes (US 20130096940 A1) both teach health avatars to collect health-related data from a user but similarly fail to disclose each and every feature of the virtual agent of the independent claim, and do not specify that the health data may be used for phenotypical classifications.
- Cosatto (US 20060074689 A1) and Tur (US 20120166365 A1) teach controlling the output of a virtual agent during interaction with a human user based on analysis of the user’s emotional state. 
- “Acceptability and feasibility of a virtual counselor (VICKY) to collect family health histories” by C. Wang, et al. teaches use of a virtual counselor to collect a patient’s health and family history information, but does not disclose two different types of requests, determination of a patient’s mental or emotional state, nor adjustment the virtual counselor’s behavior based on the user’s emotional state. 
Upon completion of an updated prior art search, Examiner further submits that Girn et al. (US 20030113727 A1), “Health Heritage, a Web-Based Tool for the Collection and Assessment of Family Health History: Initial User Experience and Analytic Validity” by W.F. Cohn et al., and “The Application of Computer-Based Tools in Obtaining the Genetic Family History” by M.A. Giovanni et al. are also relevant to the field of Applicant’s invention. However, none of these references explicitly disclose every limitation in Applicant’s claims as filed on 2/23/2021. 
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679.  The examiner can normally be reached on M-Th 7:30-4:00 and F 7:30-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
	
/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687